UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 06-6830



In Re:   JOHNNY LEE GORE,

                                                          Petitioner.




                 On Petition for Writ of Mandamus.
                        (4:01-cr-00627-CWH)


Submitted:   June 26, 2006                 Decided:   August 18, 2006


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Johnny Lee Gore, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Johnny Lee Gore petitions for writ of mandamus seeking an

order   compelling    the   district   court   to   release   grand   jury

transcripts.

           Mandamus relief is available only when the petitioner has

a clear right to the relief sought and no other means to seek that

relief.   In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th

Cir. 1988); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Further, mandamus is a drastic remedy and should be used only in

extraordinary circumstances.      Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d at 826.

           Gore does not have a clear right to the grand jury

transcripts he seeks, nor does this case involve extraordinary

circumstances. Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.        We deny

as moot Gore’s motion to expedite.        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         PETITION DENIED




                                  - 2 -